Title: Abigail Adams to John Quincy Adams, 11 July 1790
From: Adams, Abigail
To: Adams, John Quincy


my dear son
N York July 11th 1790
I believe this is your Birth day, may you have many returns of this Period, encreasing in wisdom knowledge wealth and happiness at every Aniversary. it is a long time since I wrote to you, yet I have not been unmindfull of you I am anxious for your welfare, and Solicitious for your success in Buisness. you must expect however to advance slowly at first and must call to your aid Patience and perseverence, keeping in mind the observation of that great Master of Life and manners who has said, “that there is a tide in the affairs of Men” it must be some dire misfortune or calamity, if I judge not amiss, that will ever place you in the shallows, but you must expect to contend with envy Jealousy and other malignant passions, because they exist in Humane Nature. as the poet observes “envy will merrit as its shade persue” but a steady adherence to principals of Honour and integrity, will Baffel even those foes. [“]make not haste to be rich” is a maxim of Sound policy tho contrary to the Sentiments of Mankind, yet I have ever observed that wealth suddenly acquired is seldom balanced with discretion, but is as suddenly dissipated, and as happiness is by no means in proportion to Wealth, it ought to make us content even tho we do not attain to any great degree of it but to quit moralizing, col Hamilton has agreed to write to Genll Lincoln to furnish 5 Hundred dollars one hundred pounds of which you are to receive and the remainder is to be subject to dr Tufts order. I would advise you to keep your Horse at Braintree. you can easily get him when you want him—
you will see by the publick papers that we are destined to Philadelphia, a Grievious affair to me I assure you, but so it is ordained— when I shall see you and the rest of my Friends I know not, but if I can hear that you are doing well it will be a great satisfaction to me. Your sister and the children are here to day and send their Love to you. adieu it shall not be so long again before I write to you. Let me hear from you
Yours most affectionatly
A Adams
 